Title: John Thaxter to John Quincy Adams, 4 September 1780
From: Thaxter, John
To: Adams, John Quincy



My dear John
Paris 4th. Septr. 1780

I had the pleasure of your agreeable favour of the 31st. of August this day, and am much obliged by the Continuation of your Journal. You have refreshed my Memory encore. I acknowledge my Engagements, and think I have in part fulfilled them. You have I am persuaded recieved my first before this. The portions of your Journal are very short, but nevertheless choice and well written—was You to add a page and an half more it would give an agreeable length to the letter. But I will not urge You too much—perhaps a want of leisure may Occasion two Pages being left blank.
I have sent your Letters to the Pension, as they have been recieved, and forwarded some to You, which must have come to hand before this.
You are at present in a Country very different from that of France in many Respects. You have turned over another Leaf of the great Volume of Nature—a Book worth reading and Study. Many good lessons are to be learnt from it—it forewarns and if well read it forearms.
John desires that Stephens would purchase for him a German Bible—be kind enough to mention it to Stephens. Pray what progress have you made in the language, and how do You find it? Is it as musical as the Spanish, and as agreeable as the French? If You have undertaken to learn, I wish You much satisfaction and Improvement.
Mr. Dana’s Compliments are returned to You.

Your affectionate friend,
J. Thaxter

